UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JACKYE N. MORLA,

                                 Plaintiff,

                     -against-                                  1:19-CV-10282 (CM)

 N.Y.S. DEPT. OF CORRECTION AND                                 CIVIL JUDGMENT
 COMMUNITY SUPERVISION (BEDFORD
 HILLS CF), et al.,

                                 Defendants.

       Pursuant to the order issued January 21, 2020, dismissing this action without prejudice,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed without

prejudice for Plaintiff’s failure to pay the $400.00 in fees. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    January 21, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
